Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-21-00272-CR

                                         The STATE of Texas,
                                              Appellant

                                                   v.

                                       Marco Antonio GLORIA,
                                              Appellee

                    From the 365th Judicial District Court, Maverick County, Texas
                               Trial Court No. 19-02-07981-MCRAJA
                          Honorable Amado J. Abascal, III, Judge Presiding

PER CURIAM

Sitting:          Beth Watkins, Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: November 17, 2021

DISMISSED

           Appellant the State of Texas has filed a motion to dismiss this appeal. The motion contains

a certificate of service to appellee, who has not opposed the motion. Therefore, we grant the motion

and dismiss the appeal. See TEX. R. APP. P. 42.2.

                                                    PER CURIAM

DO NOT PUBLISH